Citation Nr: 1630720	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia with patella tendonitis.

2. Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia with patella tendonitis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2000 to December 2000. 

This case is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, North Carolina.  

A Travel Board hearing was scheduled for December 2013, the Veteran failed to appear.  The Board therefore deems her request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

When the matter was originally appealed to the Board in December 2014, the Board granted restoration of the Veteran's 30 percent rating for the above-referenced right and left knee conditions, respectively.  The Board remanded the still pending claims for an increase beyond that level, and for a TDIU.  It is those two remaining claims for increase and TDIU that are now back further appellate review.


FINDINGS OF FACT

1. The Veteran's left knee disability manifests in functional loss due to pain, weakness, fatigability and flare-ups on prolonged standing, sitting, kneeling walking or squatting; it does not manifest in ankylosis, recurrent subluxation or lateral instability, removal or dislocation of cartilage, limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or more, or tibia and fibula impairment.

2. The Veteran's right knee disability manifests in functional loss due to pain, weakness, fatigability and flare-ups on prolonged standing, sitting, kneeling walking or squatting; it does not manifest in ankylosis, recurrent subluxation or lateral instability, removal or dislocation of cartilage, limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or more, or tibia and fibula impairment.

3. The Veteran is not rendered incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation in excess of 30 percent for right knee chondromalacia with patella tendonitis.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016).

2. The criteria are not met for an evaluation in excess of 30 percent for left knee chondromalacia with patella tendonitis.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016).

3. The criteria are not met for the award of a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory and timely VCAA notice regarding the claim of increased rating for knee disabilities through issuance of a May 2008 VCAA notice letter, and the same in regard to claim for TDIU, through November 2010 correspondence.  In furtherance of VA's duty to assist, the AOJ has obtained the Veteran's VA outpatient treatment records, and has ordered several Compensation and Pension examinations and opinions.   The Veteran herself has provided private treatment records and numerous lay witness statements in pursuit of the claim.  Also, the directives in the Board's remand have been complied with by the RO.  Consequently, there is no indication of further development to complete or relevant evidence to associate with the record.  The Board has a sufficient basis upon which to issue a decision. 

I. Claim for Increased Rating for Bilateral Knees

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

During the rating time period under review, the RO evaluated right and left knee chondromalacia at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5260, for bursitis rated on the basis of limitation of leg flexion.  

Pursuant to Diagnostic Code 5260, for limitation of leg flexion, a noncompensable rating applies when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to              30 degrees; and the highest available 30 percent rating requires flexion limited to  15 degrees. 

Moreover, Diagnostic Code 5261 provides that limitation of motion of the knee  will be assigned a noncompensable rating when extension is limited to 5 degrees.                          A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to            30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees. 

For VA purposes, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). 

For further reference, Diagnostic Code 5257 applies to evaluation of "other"       knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight disability,               a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability. 

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  However, this may only occur when there is existing limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 which if not compensable,   at least meets the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Evaluation of musculoskeletal disability based upon range of motion must also consider functional loss - the impact of painful motion, weakness, incoordination, fatigability, and worsening on "flare up" and assuming these factors are not already part of the rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In May 2007, the Veteran filed the instant claim for increased rating.  The Board considers the evidence since provided.

Beginning in May 2007, and intermittently provided thereafter, are numerous              lay witness statements from individuals who know the Veteran, attesting to their firsthand observation of the Veteran's daily limitations standing, walking, traversing stairs, and carrying out other daily life activities and duties that implicated use of the lower extremities.  The Veteran's June 2007 statement herself identifies similar issues, including difficulty going for walks and looking after           her child.

In March 2008 correspondence, the Veteran related a recent incident in which her knees reportedly gave out, she lost her balance and fell down stairs, and was transported to the hospital by ambulance.  VA outpatient treatment records from Fayetteville VA Medical Center (VAMC) indicate that in April 2007 the Veteran left a voice message indicating she had fallen down some steps that morning and hurt her back.  Seen the following month, she described knee pain.  She stated having gone to the local hospital and the x-ray did not show any breaks.                  (As indicated, reasonable attempts already have been made by VA to locate any relevant private hospitalization records.)  April 2008 VAMC records reference the fall down some stairs with description of related back pain.  She was limited in participation of activities involving walking, exercise and care for her child.  

VA examination of November 2008 showed chondromalacia of patella with history of patella tendonitis, right and left knees.  The Veteran had developed tendonitis in the knees in basic training when she began in service.  While in service she was given pain medication, rest and elevation of knees.  The course since onset was stable.  Treatment was bracing, shoe inserts, Motrin.  She was now employed as a childcare worker and standing some.  The knees were constantly painful.  The Veteran related that in 2007 she fell down steps hurting her knees further.  She stated she fell because of her knees.  There were no constitutional or incapacitating episodes of arthritis.  She indicated that she was able to stand up to one hour and walk more than 1/4 mile but less than 1 mile.  Joint symptoms were pain, weakness and warmth; there was no deformity, giving way, instability, stiffness, locking episodes, effusion, or flare-ups.  Gait was normal.  Range of motion was 0 to 130 degrees on both sides, with no further limitation due to pain or other facts.  There was no bone loss, inflammatory arthritis, or joint ankylosis.  X-rays showed normal right and left knees.  The diagnosis was reiterated as chondromalacia of patella right and left knee.  It was noted, the Veteran rested her knees when she got home from work after working 6-8 hours 5 days a week, and missed work for several days in 2007 when she fell down steps in the past, stating her knee problem was what caused her to fall.

The Veteran had a few intermittent re-injuries, in October 2009 being seen for left knee pain status post injury, taking some Ibuprofen for relief.   X-ray of the left knee then showed questionable chondromalacia patella or pseudogout with the mild medial compartment joint space narrowing, and small joint effusion.  November 2013 VAMC report indicated a fall on her right knee with knee swelling and popping.

On February 2011 re-examination, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion, subluxation, pain and dislocation.  She did not experience heat, redness, deformity or drainage.  She reported flare-ups as often as 5 times per week, each time lasting 4 hrs, the worst at level 8 on a scale of 1 to 10.  Flare-ups were precipitated by physical activity, relieved by OTC pain relievers.  She was never hospitalized nor had undergone surgery for this condition.  Objectively examining the knees, revealed weakness, tenderness and guarding of movement.  There was no subluxation.  There was locking, pain and crepitus.  There was no genu recurvatum.  Range of motion for the knees was from 0 to 140 degrees, with onset of pain at 120, no additional limitation from pain, fatigue, weakness, lack of endurance or incoordination.  In both knees, anterior and posterior cruciate ligament stability tests were within normal limits, as were medial and lateral collateral ligament stability tests.  Medial and lateral meniscus tests were abnormal with slight degree of severity.  There was no subluxation to either knee.  X-rays for the knees were negative.  Diagnosis was chondromalacia patella, with patella tendon tendonitis.

On June 2015 VA re-examination, the primary diagnosis noted was chondromalacia patella, with patella tendon tendonitis.  There were additional diagnoses of knee strain with onset in October 2009, and knee tendonitis/tendinosis and patellofemoral pain syndrome since year 2000.  The Veteran described pain that had progressively worsened with climbing stairs, kneeling, squatting, and bending since 2000.  There was alternating heat/ice for the pain, and use of OTC pain relievers.  The Veteran denied surgery on the knees.  She described wearing knee braces daily, but stated that existing knee braces were worn out.  She stated using crutches when pain was severe for 1-2 days, having done so reportedly at least 10 times since January 2015.  The Veteran had not seen an orthopedist.  She stated that she had not been to physical therapy in more than 5 years.  The Veteran was employed as a certified nursing assistant (CNA) but had been unemployed since 2009 because she could not continue all the kneeling, bending, standing, squatting.  She reported one episode of locking one year ago of the right knee; one episode of giving way in 2006 of the right knee.  She reported difficulty performing basic housework because she was afraid to kneel, bend, or crawl because her knee might give way.  She also stated that she could not play with her children due to pain with running, prolonged standing, and walking.  The Veteran reported she could not perform duties of a Certified Nursing Assistant due to her inability to bend, stooping, prolonged standing, and walking. 

Further, the Veteran reported flare-ups of the knee and/or lower leg, stating that when doing a lot of walking or standing she would develop a lot of pain and swelling that lasted for about 3-4 days.  She reported flare-ups 10 to 15 times per month that lasted 1-3 days per episode.   The Veteran reiterated having difficulty with walking, standing, kneeling or bending, and sometimes knee pain when driving.  

When physically examined, range of motion in both knees was from 0 to 140 degrees, within normal guidelines.  There was present objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and crepitus, but no additional range of motion lost because of these problems.            Then conducting range of motion again with repetitive use testing (with at least three repetitions), range of motion was 0 to 120 degrees in each knee.  According to the VA examiner, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  According to the examiner, pain, weakness, fatigability and/or incoordination significantly limited functional ability with repeated use over a period of time.  Joint stability tests showed total absence of recurrent subluxation or history of lateral instability, including on anterior, posterior, medial and lateral instability tests.  The Veteran had never had a meniscal condition.  She indicated use of various assistive devices including bilateral knee braces, bandage wraps, and crutches during flare-ups.   Recent MRI study verified chondromalacia patella.  X-rays were normal.  

Having thoroughly evaluated these findings, and acknowledging that the Veteran has ongoing symptomatology of the right and left knees, the applicable VA rating criteria are not met for an increase.  For the condition of right and left knee chondromalacia with patella tendonitis, the Veteran is already in receipt of                  30 percent evaluations for right and left service-connected knee disorders.                The Veteran's range of motion throughout the appeal period has been 0 to 120 degrees, which results in a noncompensable evaluation for both extension and flexion, thus, an increased rating under either of the range of motion provisions is not warranted. 38 C.F.R. § 4.71a, DCs 5260, 5261 (2015).

Moreover, the Board has considered whether the Veteran is entitled to a higher or separate compensable evaluation under an associated diagnostic code, such as 5256, 5257, 5258, 5259, or 5262.  However, as there is no evidence of ankylosis, recurrent subluxation or lateral instability, cartilage damage, or tibia and fibula impairment, such an evaluation is not warranted. The Board recognizes that the 2011 examination found medial and lateral meniscus tests were abnormal with slight degree of severity; however, the 2015 examiner found that the Veteran had never had a meniscal condition.  In any case, any symptoms from a meniscal condition are already evaluated under the current rating as will be discussed further below, and a separate rating under either DC 5258 or 5259 for a meniscal issue would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2016).  

The Veteran's current 30 percent evaluation is assigned based on functional loss of the right and left knee.  The Veteran and lay statement(s) submitted have reported daily limitations in squatting, kneeling, standing, walking, traversing stairs, and carrying out other daily life activities and duties that implicated use of the lower extremities. It has been shown that she has pain, weakness, fatigability and/or incoordination that significantly limited functional ability with repeated use over a period of time, and also has locking and swelling after prolonged use. She reported flare-ups upon prolonged walking or standing.  The Board finds that this evaluation is sufficient to compensate the Veteran's symptomatology for functional loss. This is the maximum rating for limitation of flexion under DC 5260, and although DC 5261, regarding limitation of flexion allows for a higher 40 and 50 percent rating, the Board finds that her symptomatology does not rise to that level of functional loss.  While her use of the knee joints is limited functionally after prolonged or daily use, there is no indication that she cannot use the joint or that her loss of use renders her knee joints essentially immobile or nonfunctioning. She can walk, stand, climb stairs, kneel and squat, albeit with limitations on duration. Accordingly, the Board finds that her current 30 percent evaluation adequately compensates her right and left knee symptomatology of pain on use, swelling, occasional locking on repeated use over a period of time.

In so finding, the Board has given weight to all the evidence.  The Veteran's subjective reported symptoms are again acknowledged, and are considered reflected in the existing 30 percent assigned rating already awarded for each service-connected disability.  

For these reasons, the preponderance of the evidence weighs against the claims for increase, and accordingly the claims must be denied.  VA's benefit-of-the-doubt doctrine does not apply under the circumstances.  See 38 U.S.C.A. § 5107(b);                38 C.F.R. § 3.102.

II. TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,           it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In the present case, the Veteran is service-connected for her right and left knees, with each assigned a 30 percent evaluation, and for asthma, also assigned a 30 percent disability rating. Her combined disability evaluation is 70 percent disabling. Because her knee disabilities involve the bilateral lower extremities, the combined rating for these disabilities can be considered one disability for determining whether the Veteran meets the schedular criteria for TDIU. Accordingly, as the Veteran's combined rating is 70 percent, and her combined rating for her bilateral knee disabilities is 50 percent, she meets the schedular criteria for TDIU under section 4.16(a). 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).            Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").  

The Board finds on thorough review of the evidence, that while the Veteran's occupational history involves some inherent limitations due to her service-connected conditions, she nonetheless retains capacity for gainful employment, and so the claim for TDIU must be denied.

Based on relevant history, in the November 2008 VA Compensation and Pension examination, the Veteran stated that she was a childcare worker and normally needed to stand some.  The knees were painful always.  Later in the examination report, it was commented by the examiner that the Veteran still was able to sit down frequently at work, and that her condition did not keep her from working.  In the view of the examiner the Veteran would also be able to perform a desk job

On her November 2010 formal application for TDIU (VA Form 21-8940) the Veteran claimed she last worked full time in May 2010 and she listed her last jobs as teachers assistant, working 30 to 40 hours a week, from May 2009 to May 2010, earning $400 monthly; and, further, as certified nursing assistant (CNA), working 10 hours a week, from July 2009 to May 2010, earning $240 monthly.  Total income earned for the previous 12 months was $8,443.  Otherwise provided as relevant information, the Veteran had a high school education and had completed one year of college.  She had completed post-scholastic coursework to become a CNA.

In a supplemental application re-filed July 2015, the Veteran identified the most amount of earnings in one year as being $12,000 from year 2009 as a CNA, stating she had worked at this job position from 15 to 20 hours a week around that then.  The Veteran further indicated on the form that having worked as a CNA, it required lifting, bending, squatting and standing a long time, and due to chronic knee pain she could not perform her duties.

On subsequent examination of February 2011, for both her asthma and knee conditions, the Veteran described the difficulty that asthma caused performing tasks of a certified nursing assistant.  The examiner commented that estimated effects of both conditions upon usual occupation was limitation in walking, standing, bending, climbing stairs, and strenuous activity such as heavy lifting or walking a great distance.  Sedentary work was affected by the knee condition due to stiffness with prolonged sitting.  In an addendum, the examiner clarified that the Veteran's ability to perform sedentary and physical work were affected in that prolonged walking, climbing of steps were limited.  Sedentary work was not affected.  

On July 2015 VA examination of the bilateral knees, the examiner determined, specific to the question of occupational limitation, that "the Veteran's knee pain does exclude her participation in physical/heavy labor, stooping, kneeling, squatting, and prolonged walking or standing but does not interfere with her ability to perform sedentary employment."

In furtherance of this claim, the AOJ also procured an October 2015 medical opinion regarding the impact of the service-connected bronchial asthma on her ability to perform in the workplace.  The opinion given was that review of the medical record documented asthma was controlled with medications and was worse in the summertime (associated with allergic rhinitis flare-up).  The Veteran's asthma, due to the nature of the disease, prevented the Veteran from working in dusty environments, but did not preclude participation in either active or sedentary activities.

Given that there is substantial retained capacity for gainful employment of a sedentary nature, which is consistent with the Veteran's education level, and work history, the criteria for TDIU are not met.  There is essentially no inherent occupational limitation from asthma other than working in dusty environments.  Most recent and comprehensive 2015 knee examination also found the Veteran could perform sedentary employment in relation to that condition.  The examiner found knee pain excluded physical/heavy labor and some other routine physical activities, this being kneeling, squatting, prolonged walking.  Moreover, sedentary employment if ultimately necessary appears to be wholly appropriate and tenable, given that the Veteran has completed education through at least one year of college and if nothing else has the residual knowledge and skills inherent in attending CNA school, and having participated in that same career in the field of providing medical care.  Thus, on the whole, a finding of unemployability is not shown.  In reaching this determination, the Board has been fully cognizant as well as to whether the Veteran through reasonable measures and existing abilities could avoid limitation to marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) (the issue of whether the Veteran is limited to marginal employment must be addressed when reasonably raised by facts of a particular case).  Having said that, there is no reason to indicate the Veteran would be limited to marginal employment, given her full functional capacity for sedentary employment, formal educational history, and more educational enrichment in the CNA field and attendant occupational skills of that particular vocation.   

Accordingly, the preponderance of the evidence being unfavorable to the claim, it is being denied, VA's benefit-of-the-doubt doctrine not applicable under the circumstances.

ORDER

An evaluation in excess of 30 percent for right knee chondromalacia with patella tendonitis is denied.

An evaluation in excess of 30 percent for left knee chondromalacia with patella tendonitis is denied.

The claim for TDIU is denied.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


